EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 31,
2005, among MedicalCV, Inc., a Minnesota corporation (the “Company”), and the
investors identified on the signature pages hereto (each an “Investor” and,
collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 


ARTICLE I.
DEFINITIONS


 


1.1                                 DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS INDICATED IN THIS SECTION 1.1:


 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144, or any Person
that serves as a general partner and/or investment manager or in a similar
capacity of such a Person.

 

“Bankruptcy Event” means any of the following events:  (a) the Company or any
Subsidiary commences a proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Company or any
Subsidiary thereof; (b) there is commenced against the Company or any Subsidiary
any such case or proceeding that is not dismissed within 60 days after
commencement; (c) the Company or any Subsidiary is adjudicated by a court of
competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within
60 days; (e) under applicable law the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states

 

--------------------------------------------------------------------------------


 

that it is unable to pay or is unable to pay, its debts generally as they become
due; (g) the Company or any Subsidiary calls a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
(h) the Company or any Subsidiary, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or Multiemployer Plan and
which is maintained or otherwise contributed by the Company.

 

“Benefit Plan” has the meaning set forth in Section 3.1(aa)(ii).

 

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Certificate of Designation” shall mean a Certificate of Designation relating to
the Shares to be filed prior to the Closing by the Company with the Secretary of
State of the State of Minnesota setting forth the rights, preferences and
privileges set forth on Exhibit A hereto.

 

“Closing” means the closing of the purchase and sale of Shares and Warrants
contemplated by Section 2.1.

 

“Closing Date” means the Business Day immediately following the date on which
all of the conditions set forth in Section 2.1(d) and 2.1(e) have been
satisfied, or such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any securities into which such common stock may hereafter be reclassified,
converted or exchanged.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company Counsel” means Briggs and Morgan, P.A.

 

2

--------------------------------------------------------------------------------


 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company and each Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, are treated as a single employer under the Code.

 

“Escrow Agent” means the Escrow Agent as set forth in the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement, dated as of the date of this
Agreement, among the Company, J. Giordano Securities Group and Venture Bank (the
“Escrow Agent”).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Notice” has the meaning set forth in Section 4.4.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Investment Amount” means, with respect to each Investor, the investment amount
indicated below such Investor’s signature page to this Agreement.

 

“Investor Deliverables” has the meaning set forth in Section 2.1(c).

 

“Investor Party” has the meaning set forth in Section 4.12.

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

 

“Losses” has the meaning set forth in Section 4.12.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries or (iii) an adverse impairment to the Company’s ability to timely
perform its obligations under any Transaction Document.

 

“New Issue Securities” has the meaning set forth in Section 4.4.

 

3

--------------------------------------------------------------------------------


 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Notice of Acceptance” has the meaning set forth in Section 4.4.

 

“Outside Date” means April 5, 2005.

 

“PBGC” means the Pension Benefit Guarantee Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Plan” means at any time an employee pension plan benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under the Code
and either (i) is maintained, or contributed to, by any member of the ERISA
Group for employees of any member of the ERISA Group or (ii) has at any time
within the preceding five years been maintained, or contributed to, by any
Person which was at such time a member of the ERISA Group for employees of any
Person which was at such time a member of the ERISA Group.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Refused Securities” has the meaning set forth in Section 4.4.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Underlying Shares and Warrant Shares.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit B hereto.

 

“Required Investors” means one or more Investors representing greater than 50%
of the aggregate principal amount of all Shares then outstanding.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents that the Company is obligated to issue, whether
contingently or otherwise, including, without limitation, any Underlying Shares
issuable upon conversion in full of all Shares and exercise of all Warrants
(without regard to any otherwise applicable conversion or exercise restrictions
contained therein) (assuming for such purpose that the Conversion Price (as
defined in the Certificate of Designation) and the Exercise Price (as defined in
the Warrants) equals 75% of the Conversion Price and Exercise Price in effect on
the Closing Date), subject to

 

4

--------------------------------------------------------------------------------


 

Section 4.16 herein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means the Shares, the Underlying Shares, the Warrants and the
Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of 5% Series A Convertible Preferred Stock issued or
issuable to the Investors pursuant to this Agreement, having the rights,
preferences and privileges set forth in the Certificate of Designation.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.

 

“Strategic Transaction” means a transaction or relationship in which (1) the
Company issues shares of Common Stock (A) to a Person which the Board of
Directors of the Company determined in good faith is, itself or through its
Subsidiaries, an operating company in a business synergistic with the business
of the Company or (B) in connection with the acquisition of intellectual
property, and (2) the Company expects to receive benefits in addition to the
investment of funds, but shall not include (x) a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
a Person whose primary business is investing in securities or (y) issuances to
lenders or suppliers.

 

“Subsidiary” means any subsidiary of the Company included in the SEC Reports.

 

“Trading Day” means (i) a day on which the Common Stock is traded on an Trading
Market, or (ii) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

5

--------------------------------------------------------------------------------


 

“Transaction Documents” means this Agreement, the Shares, the Certificate of
Designation, the Registration Rights Agreement, the Escrow Agreement, the
Warrants and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares.

 

“VWAP” means, with respect to any date of determination, the daily volume
weighted average price (as reported by Bloomberg using the VAP function) of the
Common Stock on such date of determination, or if there is no such price on such
date of determination, then the daily volume weighted average price on the date
nearest preceding such date.

 

“Warrants” means the Common Stock purchase warrants in the form of Exhibit C
hereto issued or issuable to the Investors at the Closing.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 


ARTICLE II.
PURCHASE AND SALE


 


2.1                                 CLOSING. 


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH
INVESTOR, AND EACH INVESTOR SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE
COMPANY, THE SHARES AND THE WARRANTS REPRESENTING SUCH INVESTOR’S INVESTMENT
AMOUNT.  THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF BRYAN CAVE LLP, 1290
AVENUE OF THE AMERICAS, NEW YORK, NY 10104 AT 4:30 P.M. (NEW YORK CITY TIME) ON
THE CLOSING DATE OR AT SUCH OTHER LOCATION OR TIME AS THE PARTIES MAY AGREE.


 


(B)                                 AT THE CLOSING, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO EACH INVESTOR THE FOLLOWING (THE “COMPANY
DELIVERABLES”):


 

(I)                                     ONE OR MORE STOCK CERTIFICATES,
EVIDENCING SHARES WITH A STATED VALUE EQUAL TO THE INVESTMENT AMOUNT INDICATED
BELOW SUCH INVESTOR’S SIGNATURE ON THE SIGNATURE PAGE TO THIS AGREEMENT,
REGISTERED IN THE NAME OF SUCH INVESTOR;

 

(II)                                  A WARRANT, REGISTERED IN THE NAME OF SUCH
INVESTOR, PURSUANT TO WHICH SUCH INVESTOR SHALL HAVE THE RIGHT TO ACQUIRE THE
NUMBER OF WARRANT SHARES EQUAL TO 75% OF THE NUMBER OF UNDERLYING SHARES AS
WOULD BE ISSUABLE UPON A CONVERSION IN FULL OF THE STATED VALUE OF SHARES
ISSUABLE TO SUCH INVESTOR IN ACCORDANCE WITH SECTION 2.1(B)(I) (WITHOUT REGARD
TO ANY LIMITATIONS ON CONVERSION OF THE SHARES);

 

6

--------------------------------------------------------------------------------


 

(III)                               A COPY OF THE EXECUTED, FILED AND EFFECTIVE
CERTIFICATE OF DESIGNATION, ACCOMPANIED BY A CERTIFICATE EVIDENCING THE
ACCEPTANCE THEREOF BY THE SECRETARY OF STATE OF THE STATE OF MINNESOTA;

 

(IV)                              THE LEGAL OPINION OF COMPANY COUNSEL, IN
AGREED FORM, ADDRESSED TO THE INVESTORS;

 

(V)                                 THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY THE COMPANY;

 

(VI)                              A CERTIFICATE EXECUTED BY A DULY AUTHORIZED
OFFICER OF THE COMPANY CERTIFYING THAT (I) ALL REPRESENTATIONS AND WARRANTIES
MADE BY THE COMPANY AND INFORMATION FURNISHED BY THE COMPANY IN ANY SCHEDULES TO
THIS AGREEMENT, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF EACH OF THE
DATE OF THIS AGREEMENT AND THE CLOSING DATE, (II) ALL COVENANTS, AGREEMENTS AND
OBLIGATIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THE
COMPANY, PRIOR TO OR AT THE CLOSING, HAVE BEEN PERFORMED OR COMPLIED WITH AND
(III) THE ITEMS REFERENCED IN SECTIONS 2.1(D)(IV)-(VII) SHALL HAVE BEEN
SATISFIED AND ARE TRUE AND CORRECT AS OF THE CLOSING;

 

(VII)                           THE ESCROW AGREEMENT, DULY EXECUTED BY THE
COMPANY; AND

 

(VIII)                        ANY OTHER DOCUMENTS REASONABLY REQUESTED BY SUCH
INVESTOR.

 


(C)                                  AT THE CLOSING, EACH INVESTOR SHALL DELIVER
OR CAUSE TO BE DELIVERED THE FOLLOWING (THE “INVESTOR DELIVERABLES”):


 

(I)                                     THE INVESTMENT AMOUNT INDICATED BELOW
SUCH INVESTOR’S NAME ON ITS SIGNATURE PAGE OF THIS AGREEMENT, IN UNITED STATES
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, DELIVERED BY WIRE TRANSFER TO THE
ESCROW ACCOUNT SPECIFIED IN THE ESCROW AGREEMENT FOR DEPOSIT AND DISTRIBUTION IN
ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT; AND

 

(II)                                  TO THE COMPANY, THE REGISTRATION RIGHTS
AGREEMENT, DULY EXECUTED BY SUCH INVESTOR.

 


(D)                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
AN INVESTOR TO PURCHASE SHARES AND WARRANTS.  THE OBLIGATION OF EACH INVESTOR TO
ACQUIRE SHARES AND WARRANTS AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR
WAIVER BY SUCH INVESTOR, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS:


 

(I)                                     REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN THE TRANSACTION
DOCUMENTS SHALL BE TRUE AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE;

 

(II)                                  PERFORMANCE.  THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY IT AT OR PRIOR TO THE CLOSING;

 

7

--------------------------------------------------------------------------------


 

(III)                               OFFICER’S CERTIFICATE.  THE OFFICER’S
CERTIFICATE DESCRIBED IN SECTION 2.1(B)(VI) HEREOF SHALL HAVE BEEN DELIVERED;

 

(IV)                              NO INJUNCTION.  NO STATUTE, RULE, REGULATION,
EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION THAT PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS;

 

(V)                                 ADVERSE CHANGES.  SINCE THE EXECUTION OF
THIS AGREEMENT, NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT HAS HAD OR
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(VI)                              NO SUSPENSIONS OF TRADING IN COMMON STOCK. 
TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR
ANY TRADING MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE
TRADING DAY SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE
COMPANY) AT ANY TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT;

 

(VII)                           MINIMUM SUBSCRIPTIONS.  THE AGGREGATE OF ALL
INVESTORS’ INVESTMENT AMOUNTS SHALL NOT BE LESS THAN $10,000,000.

 

(VIII)                        DEBT CONVERSION.  EXCEPT FOR THE $500,000 IN
BRIDGE NOTES DESCRIBED IN SCHEDULE 3.1(DD), TOGETHER WITH ACCRUED INTEREST
THEREON, ALL OUTSTANDING INDEBTEDNESS OF THE COMPANY (INCLUDING ALL ACCRUED AND
UNPAID INTEREST, DAMAGES AND OTHER AMOUNTS OWING THEREUNDER) SHALL HAVE BEEN
PAID OFF AND SATISFIED IN FULL THROUGH THE CONVERSION OF ALL SUCH INDEBTEDNESS
INTO SHARES AND WARRANTS ISSUABLE HEREUNDER (WITH THE “INVESTMENT AMOUNT” OF
EACH HOLDER OF SUCH INDEBTEDNESS BEING EQUAL TO THE AMOUNT OF INDEBTEDNESS SO
CONVERTED AND RETIRED, AND ANY AMOUNT NOT CONVERTIBLE INTO A WHOLE NUMBER OF
SHARES BEING SETTLED BY THE COMPANY IN CASH) SO THAT, UPON THE CLOSING NO
INDEBTEDNESS OF THE COMPANY FOR BORROWED MONEY WILL REMAIN OUTSTANDING; AND

 

(IX)                                COMPANY DELIVERABLES.  THE COMPANY SHALL
HAVE DELIVERED THE CLOSING COMPANY DELIVERABLES IN ACCORDANCE WITH
SECTION 2.1(B).

 


(E)                                  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE COMPANY TO SELL SHARES AND WARRANTS.  THE OBLIGATION OF THE COMPANY TO SELL
SHARES AND WARRANTS AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY
THE COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


 

(I)                                     REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR CONTAINED HEREIN SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
ON AND AS OF SUCH DATE;

 

(II)                                  PERFORMANCE.  EACH INVESTOR SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE

 

8

--------------------------------------------------------------------------------


 

TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH
INVESTOR AT OR PRIOR TO THE CLOSING;

 

(III)                               NO INJUNCTION.  NO STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY
OF COMPETENT JURISDICTION THAT PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS; AND

 

(IV)                              INVESTORS DELIVERABLES.  EACH INVESTOR SHALL
HAVE DELIVERED ITS INVESTOR DELIVERABLES IN ACCORDANCE WITH SECTION 2.1(C).

 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


 


3.1                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES
TO EACH INVESTOR:


 


(A)                                  SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR
INDIRECT SUBSIDIARIES.  ALL REFERENCES IN THIS AGREEMENT TO SUBSIDIARIES SHALL
BE DISREGARDED UNTIL SUCH TIME AS THE COMPANY HAS ANY SUBSIDIARIES.


 


(B)                                 ORGANIZATION AND QUALIFICATION.  THE COMPANY
AND EACH SUBSIDIARY ARE DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION
OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  THE COMPANY
AND EACH SUBSIDIARY ARE DULY QUALIFIED TO CONDUCT ITS RESPECTIVE BUSINESSES AND
ARE IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH
JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY
IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(C)                                  AUTHORIZATION; ENFORCEMENT.  THE COMPANY
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE
TO CARRY OUT ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF
THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE
COMPANY IN CONNECTION THEREWITH.  EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON
DELIVERY WILL HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO,
OR


 


9

--------------------------------------------------------------------------------



 

affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.


 


(D)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED THEREBY IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY PROVISION
OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION,
BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME
OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT
(EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO
WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET
OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) RESULT IN A
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR
OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR
A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY
IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH
AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT. 


 


(E)                                  FILINGS, CONSENTS AND APPROVALS.  THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER
OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR
OTHER FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS, OTHER THAN (I) THE FILING WITH THE COMMISSION OF ONE OR
MORE REGISTRATION STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS REGISTRATION
RIGHTS AGREEMENT, (II) FILINGS REQUIRED BY STATE SECURITIES LAWS, (III) THE
FILING OF A NOTICE OF SALE OF SECURITIES ON FORM D WITH THE COMMISSION UNDER
REGULATION D OF THE SECURITIES ACT, (IV) THE FILINGS REQUIRED IN ACCORDANCE WITH
SECTION 4.7 AND 4.10 AND (V) THOSE THAT HAVE BEEN MADE OR OBTAINED PRIOR TO THE
DATE OF THIS AGREEMENT.


 


(F)                                    ISSUANCE OF THE SECURITIES.  ON OR PRIOR
TO THE CLOSING DATE, THE SECURITIES WILL BE DULY AUTHORIZED AND, WHEN ISSUED AND
PAID FOR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS.  BY THE
CLOSING DATE, THE COMPANY SHALL HAVE RESERVED FROM ITS DULY AUTHORIZED CAPITAL
STOCK A NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SHARES
AND UPON EXERCISE OF THE WARRANTS, WHICH NUMBER OF RESERVED SHARES IS NOT LESS
THAN THE REQUIRED MINIMUM CALCULATED AS OF THE DATE HEREOF.


 


(G)                                 CAPITALIZATION.  THE NUMBER OF SHARES AND
TYPE OF ALL AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND
ALL SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE COMPANY’S VARIOUS
OPTION AND INCENTIVE PLANS, IS SPECIFIED IN SCHEDULE 3.1(G).  EXCEPT AS
SPECIFIED IN SCHEDULE 3.1(G), NO SECURITIES OF THE COMPANY ARE ENTITLED TO
PREEMPTIVE OR SIMILAR RIGHTS, AND NO PERSON HAS ANY RIGHT OF FIRST REFUSAL,
PREEMPTIVE RIGHT, RIGHT

 

10

--------------------------------------------------------------------------------


 


OF PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS SPECIFIED IN
SCHEDULE 3.1(G), THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR
GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON
STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE
COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF
COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF
COMMON STOCK.  EXCEPT AS SPECIFIED IN SCHEDULE 3.1(G), THE ISSUE AND SALE OF THE
SECURITIES WILL NOT, IMMEDIATELY OR WITH THE PASSAGE OF TIME, OBLIGATE THE
COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER
THAN THE INVESTORS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY
SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER
SUCH SECURITIES.


 


(H)                                 SEC REPORTS; FINANCIAL STATEMENTS.  THE
COMPANY HAS FILED ALL REPORTS, FORMS OR OTHER INFORMATION REQUIRED TO BE FILED
BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT TO
SECTION 13(A) OR 15(D) THEREOF, FOR THE TWELVE MONTHS PRECEDING THE DATE HEREOF
(OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY LAW TO FILE SUCH REPORTS)
(THE FOREGOING MATERIALS, INCLUDING ANY AMENDMENTS THERETO, BEING COLLECTIVELY
REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THE SCHEDULES TO THIS
AGREEMENT (IF ANY), THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS TIMELY
FILED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC
REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE
DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED, EXCEPT AS MAY BE
OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, AND
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE
RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE
CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT
ADJUSTMENTS.  FOR PURPOSES OF THIS AGREEMENT, ANY REPORTS, FORMS OR OTHER
INFORMATION PROVIDED TO THE COMMISSION WHETHER BY FILING, FURNISHING OR
OTHERWISE PROVIDING, IS INCLUDED IN THE TERM “FILED” (OR ANY DERIVATIONS
THEREOF).


 


(I)                                     PRESS RELEASES.  THE PRESS RELEASES
DISSEMINATED BY THE COMPANY DURING THE TWELVE MONTHS PRECEDING THE DATE OF THIS
AGREEMENT TAKEN AS A WHOLE DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE AND WHEN MADE, NOT MISLEADING.

 

11

--------------------------------------------------------------------------------


 


(J)                                     MATERIAL CHANGES.  SINCE THE DATE OF THE
LATEST AUDITED FINANCIAL STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS
SPECIFICALLY DISCLOSED IN THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY
LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES, ACCRUED
EXPENSES AND OTHER LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES (NOT TO EXCEED $50,000) NOT
REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP
OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE
COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE IDENTITY OF ITS
AUDITORS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION
OF CASH OR OTHER PROPERTY TO ITS SHAREHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK AND (V) THE
COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK OPTION PLANS AND CONSISTENT
WITH PAST PRACTICE. THE COMPANY DOES NOT HAVE PENDING BEFORE THE COMMISSION ANY
REQUEST FOR CONFIDENTIAL TREATMENT OF INFORMATION.


 


(K)                                  LITIGATION.  EXCEPT AS SPECIFIED IN
SCHEDULE 3.1(K), THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC REPORTS,
WOULD, IF THERE WERE AN UNFAVORABLE DECISION, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER
THE COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER THEREOF (IN HIS OR
HER CAPACITY AS SUCH), IS OR HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A
CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A
CLAIM OF BREACH OF FIDUCIARY DUTY, EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT
PENDING ANY INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR ANY CURRENT
OR FORMER DIRECTOR OR OFFICER OF THE COMPANY (IN HIS OR HER CAPACITY AS SUCH). 
THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


 


(L)                                     LABOR RELATIONS.  NO MATERIAL LABOR
DISPUTE EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO
ANY OF THE EMPLOYEES OF THE COMPANY.


 


(M)                               COMPLIANCE.  EXCEPT AS SPECIFIED IN THE SEC
REPORTS OR IN SCHEDULE 3.1(M), NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III)
IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS RELATING TO TAXES, ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH
AND SAFETY, PRODUCT QUALITY AND SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT
IN EACH CASE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,

 

12

--------------------------------------------------------------------------------


 


HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE
COMPANY IS IN COMPLIANCE WITH ALL EFFECTIVE REQUIREMENTS OF THE SARBANES-OXLEY
ACT OF 2002, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, THAT ARE
APPLICABLE TO IT, EXCEPT WHERE SUCH NONCOMPLIANCE COULD NOT HAVE OR REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(N)                                 REGULATORY PERMITS.  EXCEPT AS SPECIFIED IN
THE SEC REPORTS, THE COMPANY AND THE SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, LOCAL OR
FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES
AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
PERMITS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH PERMITS.


 


(O)                                 TITLE TO ASSETS.  EXCEPT AS SPECIFIED IN
SCHEDULE 3.1(O), THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE
IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THEIR
RESPECTIVE BUSINESSES AND GOOD AND VALID TITLE IN ALL PERSONAL PROPERTY OWNED BY
THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES, IN EACH CASE FREE AND
CLEAR OF ALL LIENS, EXCEPT FOR LIENS THAT DO NOT MATERIALLY AFFECT THE VALUE OF
SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO
BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE SUBSIDIARIES. ANY REAL PROPERTY
AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE HELD BY
THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY AND THE
SUBSIDIARIES ARE IN COMPLIANCE, EXCEPT AS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(P)                                 PATENTS AND TRADEMARKS.  TO THE KNOWLEDGE OF
THE COMPANY, THE COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL
PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS,
TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR
MATERIAL FOR USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN
THE SEC REPORTS AND WHICH THE FAILURE TO SO HAVE COULD, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE THAT THE INTELLECTUAL PROPERTY RIGHTS
USED BY THE COMPANY OR ANY SUBSIDIARY VIOLATE OR INFRINGE UPON THE RIGHTS OF ANY
PERSON.  EXCEPT AS SET FORTH IN THE SEC REPORTS, TO THE KNOWLEDGE OF THE
COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO
EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY
RIGHTS.


 


(Q)                                 INSURANCE.  EXCEPT AS SPECIFIED IN
SCHEDULE 3.1(Q), THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
THE SUBSIDIARIES ARE ENGAGED.  EXCEPT AS SPECIFIED IN SCHEDULE 3.1(Q), THE
COMPANY HAS NO REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS AND THE
SUBSIDIARIES’ EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR
TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE
ITS BUSINESS ON TERMS CONSISTENT WITH MARKET FOR THE COMPANY’S AND SUCH
SUBSIDIARIES’ RESPECTIVE LINES OF BUSINESS.

 

13

--------------------------------------------------------------------------------


 


(R)                                    TRANSACTIONS WITH AFFILIATES AND
EMPLOYEES.  EXCEPT AS SET FORTH IN THE SEC REPORTS, NONE OF THE OFFICERS OR
DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE
EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE
COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, OF THE NATURE OR AMOUNT THAT WOULD
REQUIRE DISCLOSURE IN SEC REPORTS.


 


(S)                                  INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND THE SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II)
TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III)
ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.  THE COMPANY HAS ESTABLISHED
DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15(E)
AND 15D-15(E)) FOR THE COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS AND
PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY,
INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS
WITHIN THOSE ENTITIES, PARTICULARLY DURING THE PERIOD IN WHICH THE COMPANY’S
FORM 10-KSB OR 10-QSB, AS THE CASE MAY BE, IS BEING PREPARED.  THE COMPANY’S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE
CONTROLS AND PROCEDURES IN ACCORDANCE WITH ITEM 307 OF REGULATION S-K UNDER THE
EXCHANGE ACT FOR THE COMPANY’S MOST RECENTLY ENDED FISCAL QUARTER OR FISCAL
YEAR-END (SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST
RECENTLY FILED FORM 10-KSB OR FORM 10-QSB THE CONCLUSIONS OF THE CERTIFYING
OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED
ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE,
THERE HAVE BEEN NO CHANGES IN THE COMPANY’S INTERNAL CONTROLS THAT WOULD BE
REQUIRED TO BE DISCLOSED PURSUANT TO ITEM 308(C) OF REGULATION S-K UNDER THE
EXCHANGE ACT OR, TO THE COMPANY’S KNOWLEDGE, IN OTHER FACTORS THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S
INTERNAL CONTROLS.


 


(T)                                    SOLVENCY.  BASED ON THE FINANCIAL
CONDITION OF THE COMPANY AS OF THE CLOSING DATE (AND ASSUMING THAT THE CLOSING
SHALL HAVE OCCURRED), (I) THE COMPANY’S FAIR SALEABLE VALUE OF ITS ASSETS
EXCEEDS THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE
COMPANY’S EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN CONTINGENT
LIABILITIES) AS THEY MATURE; (II) THE COMPANY’S ASSETS DO NOT CONSTITUTE AN
UNREASONABLY SMALL AMOUNT OF CAPITAL TO CARRY ON ITS BUSINESS FOR THE CURRENT
FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED INCLUDING ITS
CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE
BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL REQUIREMENTS THROUGH
FISCAL YEAR 2006 AND CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH
FLOW OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE
IT TO LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING

 

14

--------------------------------------------------------------------------------


 


INTO ACCOUNT ALL ANTICIPATED USES OF THE CASH, WOULD BE SUFFICIENT TO PAY ALL
AMOUNTS ON OR IN RESPECT OF ITS DEBT WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID. 
THE COMPANY HAS NO CURRENT INTENTION TO INCUR DEBTS BEYOND ITS ABILITY TO PAY
SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO
BE PAYABLE ON OR IN RESPECT OF ITS DEBT).


 


(U)                                 CERTAIN FEES.  EXCEPT AS SPECIFIED IN
SCHEDULE 3.1(U), NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL BE
PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER,
PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE INVESTORS SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS (OTHER THAN
SUCH FEES OR COMMISSIONS OWED BY AN INVESTOR PURSUANT TO WRITTEN AGREEMENTS
EXECUTED BY SUCH INVESTOR WHICH FEES OR COMMISSIONS SHALL BE THE SOLE
RESPONSIBILITY OF SUCH INVESTOR) MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES
OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 


 


(V)                                 CERTAIN REGISTRATION MATTERS. ASSUMING THE
ACCURACY OF THE INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.2(B)-(E), NO REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE
OFFER, SALE AND ISSUANCE OF THE SECURITIES BY THE COMPANY TO THE INVESTORS UNDER
THE TRANSACTION DOCUMENTS.  THE COMPANY IS ELIGIBLE TO REGISTER THE RESALE OF
ITS COMMON STOCK FOR RESALE BY THE INVESTORS UNDER FORM SB-2 PROMULGATED UNDER
THE SECURITIES ACT.  EXCEPT FOR THE REGISTRABLE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) AND AS SPECIFIED IN SCHEDULE 3.1(V), THE COMPANY
HAS NOT GRANTED OR AGREED TO GRANT TO ANY PERSON ANY RIGHTS (INCLUDING
“PIGGY-BACK” REGISTRATION RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY
REGISTERED WITH THE COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY THAT HAVE NOT
BEEN SATISFIED OR EXERCISED.


 


(W)                               LISTING AND MAINTENANCE REQUIREMENTS.  EXCEPT
AS SPECIFIED IN THE SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING
THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET TO THE EFFECT THAT THE
COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS
THEREOF.  THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE
FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND
MAINTENANCE REQUIREMENTS FOR CONTINUED LISTING OF THE COMMON STOCK ON THE
TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED.  THE
ISSUANCE AND SALE OF THE SECURITIES UNDER THE TRANSACTION DOCUMENTS DOES NOT
CONTRAVENE THE RULES AND REGULATIONS OF THE TRADING MARKET ON WHICH THE COMMON
STOCK IS CURRENTLY LISTED OR QUOTED, AND NO APPROVAL OF THE SHAREHOLDERS OF THE
COMPANY THEREUNDER IS REQUIRED FOR THE COMPANY TO ENTER INTO AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, TO ISSUE AND DELIVER TO THE INVESTORS THE SECURITIES CONTEMPLATED BY
TRANSACTION DOCUMENTS.


 


(X)                                   INVESTMENT COMPANY.  THE COMPANY IS NOT,
AND IS NOT AN AFFILIATE OF, AND IMMEDIATELY FOLLOWING CLOSING WILL NOT HAVE
BECOME, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED.


 


(Y)                                 APPLICATION OF TAKEOVER PROTECTIONS.  THE
COMPANY HAS TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE
ANY CONTROL SHARE ACQUISITION, BUSINESS

 

15

--------------------------------------------------------------------------------


 


COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S ARTICLES OF
INCORPORATION (OR SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF
INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO THE INVESTORS OR
SHAREHOLDERS OF THE COMPANY PRIOR TO ANY CLOSING DATE AS A RESULT OF THE
INVESTORS AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR
RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION THE
COMPANY’S ISSUANCE OF THE SECURITIES AND THE INVESTORS’ OWNERSHIP OF THE
SECURITIES.


 


(Z)                                   NO ADDITIONAL AGREEMENTS.  EXCEPT AS
SPECIFIED IN SCHEDULE 3.1(Z), THE COMPANY DOES NOT HAVE ANY AGREEMENT OR
UNDERSTANDING WITH ANY INVESTOR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED IN THE TRANSACTION DOCUMENTS.


 


(AA)                            COMPLIANCE WITH ERISA.  (I)  EACH MEMBER OF THE
ERISA GROUP HAS FULFILLED ITS OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS OF
ERISA AND THE CODE WITH RESPECT TO EACH PLAN AND IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND THE CODE
WITH RESPECT TO EACH PLAN. NO MEMBER OF THE ERISA GROUP HAS (I) SOUGHT A WAIVER
OF THE MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE CODE IN RESPECT OF ANY
PLAN, (II) FAILED TO MAKE ANY REQUIRED CONTRIBUTION OR PAYMENT TO ANY PLAN OR
MULTIEMPLOYER PLAN OR IN RESPECT OF ANY BENEFIT ARRANGEMENT, OR MADE ANY
AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT, WHICH HAS RESULTED OR COULD RESULT
IN THE IMPOSITION OF A LIEN OR THE POSTING OF A BOND OR OTHER SECURITY UNDER
ERISA OR THE CODE OR (III) INCURRED ANY LIABILITY UNDER TITLE IV OF ERISA OTHER
THAN A LIABILITY TO THE PBGC FOR PREMIUMS UNDER SECTION 4007 OF ERISA.


 

(ii)                                  The benefit plans not covered under clause
(a) above (including profit sharing, deferred compensation, stock option,
employee stock purchase, bonus, retirement, health or insurance plans,
collectively the “Benefit Plans”) relating to the employees of the Company are
duly registered where required by, and are in good standing in all material
respects under, all applicable laws.  All required employer and employee
contributions and premiums under the Benefit Plans to the date hereof have been
made, the respective fund or funds established under the Benefit Plans are
funded in accordance with applicable laws, and no past service funding
liabilities exist thereunder.

 

(iii)                               No Benefit Plans have any unfunded
liabilities, either on a “going concern” or “winding up” basis and determined in
accordance with all applicable laws and actuarial practices and using actuarial
assumptions and methods that are reasonable in the circumstances. No event has
occurred and no condition exists with respect to any Benefit Plans that has
resulted or could reasonably be expected to result in any pension plan having
its registration revoked or wound up (in whole or in part) or refused for the
purposes of any applicable laws or being placed under the administration of any
relevant pension benefits regulatory authority or being required to pay any
taxes or penalties (in any material amounts) under any applicable laws.

 

16

--------------------------------------------------------------------------------


 


(BB)                          TAXES.  ALL UNITED STATES FEDERAL, STATE, COUNTY,
MUNICIPALITY LOCAL OR FOREIGN INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX
RETURNS (INCLUDING FOREIGN TAX RETURNS) WHICH ARE REQUIRED TO BE FILED BY OR ON
BEHALF OF THE COMPANY AND EACH SUBSIDIARY HAVE BEEN FILED AND ALL MATERIAL TAXES
DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY THE
COMPANY AND EACH SUBSIDIARY HAVE BEEN PAID EXCEPT THOSE BEING DISPUTED IN GOOD
FAITH AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED. THE CHARGES,
ACCRUALS AND RESERVES ON THE BOOKS OF THE COMPANY AND EACH SUBSIDIARY IN RESPECT
OF TAXES OR OTHER GOVERNMENTAL CHARGES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH
GAAP.


 


(CC)                            ABSENCE OF ANY UNDISCLOSED LIABILITIES OR
CAPITAL CALLS.  EXCEPT FOR LIABILITIES DESCRIBED IN THE SEC REPORTS, THERE ARE
NO LIABILITIES OF THE COMPANY OR ANY SUBSIDIARY OF ANY KIND WHATSOEVER, WHETHER
ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE, AND THERE
IS NO EXISTING CONDITION, SITUATION OR SET OF CIRCUMSTANCES WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A LIABILITY, OTHER THAN (I) THOSE
LIABILITIES PROVIDED FOR IN THE COMPANY’S FINANCIAL STATEMENTS AND (II) OTHER
UNDISCLOSED LIABILITIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT HAVE,
OR REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 


(DD)                          INDEBTEDNESS.  THE COMPLETE AMOUNT OF INDEBTEDNESS
OF THE COMPANY FOR BORROWED MONEY (INCLUDING ALL ACCRUED AND UNPAID INTEREST,
DAMAGES AND OTHER AMOUNTS OWING THEREUNDER) IS SET FORTH ON SCHEDULE 3.1(DD). 
EXCEPT FOR THE $500,000 IN BRIDGE NOTES DESCRIBED IN SCHEDULE 3.1(DD), TOGETHER
WITH ACCRUED INTEREST THEREON, UPON CLOSING, ALL SUCH INDEBTEDNESS WILL BE
RETIRED, PAID OFF AND CONVERTED INTO SHARES AND WARRANTS, AND HOLDERS OF SUCH
INDEBTEDNESS WILL NOT DIRECTLY OR INDIRECTLY RECEIVE ANY CONSIDERATION FOR SUCH
CONVERSION OTHER THAN SHARES WITH A STATED VALUE EQUAL TO THE AMOUNT OF
INDEBTEDNESS SO CONVERTED AND RETIRED (WITH ANY AMOUNT NOT CONVERTIBLE INTO A
WHOLE NUMBER OF SHARES BEING SETTLED BY THE COMPANY IN CASH) PLUS WARRANTS
DETERMINED IN ACCORDANCE WITH THIS AGREEMENT.


 


(EE)                            DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER
IT NOR ANY PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY INVESTOR OR ITS
RESPECTIVE AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES
CONSTITUTES MATERIAL, NON-PUBLIC INFORMATION EXCEPT INSOFAR AS THE EXISTENCE AND
TERMS OF THE PROPOSED TRANSACTIONS HEREUNDER MAY CONSTITUTE SUCH INFORMATION. 
THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE INVESTORS WILL RELY ON THE
FOREGOING REPRESENTATIONS AND COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES
OF THE COMPANY.  ALL DISCLOSURE PROVIDED TO THE INVESTORS REGARDING THE COMPANY,
ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, FURNISHED BY OR ON BEHALF
OF THE COMPANY (INCLUDING THE COMPANY’S REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND DO NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(FF)                                ENVIRONMENTAL LAWS.  THE COMPANY AND ITS
SUBSIDIARIES (I) ARE IN COMPLIANCE WITH ANY AND ALL ENVIRONMENTAL LAWS (AS
HEREINAFTER DEFINED), (II) HAVE RECEIVED ALL PERMITS, LICENSES OR OTHER
APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS
OF ANY SUCH PERMIT, LICENSE OR APPROVAL WHERE, IN EACH OF THE FOREGOING CLAUSES
(I), (II) AND (III), THE

 

17

--------------------------------------------------------------------------------


 


FAILURE TO SO COMPLY COULD BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS
ALL FEDERAL, STATE, LOCAL OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF
HUMAN HEALTH OR THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, AMBIENT AIR,
SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING,
WITHOUT LIMITATION, LAWS RELATING TO EMISSIONS, DISCHARGES, RELEASES OR
THREATENED RELEASES OF CHEMICALS, POLLUTANTS, CONTAMINANTS, OR TOXIC OR
HAZARDOUS SUBSTANCES OR WASTES (COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE
ENVIRONMENT, OR OTHERWISE RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION,
USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS,
AS WELL AS ALL AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS,
INJUNCTIONS, JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS,
PLANS OR REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.


 


3.2                                 REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS.  EACH INVESTOR HEREBY, FOR ITSELF AND FOR NO OTHER INVESTOR,
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)                                  ORGANIZATION; AUTHORITY.  SUCH INVESTOR IS
AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
INVESTOR OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR.  EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH INVESTOR, AND WHEN DELIVERED BY SUCH
INVESTOR IN ACCORDANCE WITH TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS
RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND
REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(B)                                 INVESTMENT INTENT.  SUCH INVESTOR IS
ACQUIRING THE SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF, WITHOUT PREJUDICE, HOWEVER, TO SUCH INVESTOR’S
RIGHT AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH
SECURITIES IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. 
SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, NOTHING CONTAINED HEREIN SHALL BE
DEEMED A REPRESENTATION OR WARRANTY BY SUCH INVESTOR TO HOLD THE SECURITIES FOR
ANY PERIOD OF TIME.  SUCH INVESTOR IS ACQUIRING THE SECURITIES HEREUNDER IN THE
ORDINARY COURSE OF ITS BUSINESS. SUCH INVESTOR DOES NOT HAVE ANY AGREEMENT OR
UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF THE
SECURITIES.


 


(C)                                  INVESTOR STATUS.  AT THE TIME SUCH INVESTOR
WAS OFFERED THE SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  SUCH INVESTOR IS
NOT A REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.

 

18

--------------------------------------------------------------------------------


 


(D)                                 GENERAL SOLICITATION.  SUCH INVESTOR IS NOT
PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR
OTHER COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT
ANY SEMINAR OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


(E)                                  ACCESS TO INFORMATION.  SUCH INVESTOR
ACKNOWLEDGES THAT IT HAS REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED
(I) THE OPPORTUNITY TO ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO
RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND
CONDITIONS OF THE OFFERING OF THE SECURITIES AND THE MERITS AND RISKS OF
INVESTING IN THE SECURITIES; (II) ACCESS TO INFORMATION ABOUT THE COMPANY AND
THE SUBSIDIARIES AND THEIR RESPECTIVE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, BUSINESS, PROPERTIES, MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE
IT TO EVALUATE ITS INVESTMENT; AND (III) THE OPPORTUNITY TO OBTAIN SUCH
ADDITIONAL INFORMATION THAT THE COMPANY POSSESSES OR CAN ACQUIRE WITHOUT
UNREASONABLE EFFORT OR EXPENSE THAT IS NECESSARY TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO THE INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER
INVESTIGATION CONDUCTED BY OR ON BEHALF OF SUCH INVESTOR OR ITS REPRESENTATIVES
OR COUNSEL SHALL MODIFY, AMEND OR AFFECT SUCH INVESTOR’S RIGHT TO RELY ON THE
TRUTH, ACCURACY AND COMPLETENESS OF THE DISCLOSURE MATERIALS AND THE COMPANY’S
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE TRANSACTION DOCUMENTS.


 


(F)                                    CERTAIN TRADING ACTIVITIES.  SUCH
INVESTOR HAS NOT DIRECTLY OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF
OR PURSUANT TO ANY UNDERSTANDING WITH SUCH INVESTOR, ENGAGED IN ANY TRANSACTIONS
IN THE SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATIONS, ANY SHORT
SALES INVOLVING THE COMPANY’S SECURITIES) SINCE THE EARLIER TO OCCUR OF (1) THE
TIME THAT SUCH INVESTOR WAS FIRST CONTACTED BY THE COMPANY OR PLACEMENT AGENT
ENGAGED BY THE COMPANY REGARDING AN INVESTMENT IN THE COMPANY AND (2) THE 20TH
TRADING DAY PRIOR TO THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE PUBLICLY DISCLOSED BY THE COMPANY.  SUCH INVESTOR COVENANTS THAT
NEITHER IT NOR ANY PERSON ACTING ON ITS BEHALF OR PURSUANT TO ANY UNDERSTANDING
WITH IT WILL ENGAGE IN ANY TRANSACTIONS IN THE SECURITIES OF THE COMPANY
(INCLUDING SHORT SALES) PRIOR TO THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT ARE PUBLICLY DISCLOSED.  NOTWITHSTANDING THE FOREGOING, IN THE
CASE OF AN INVESTOR THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE
PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH INVESTOR’S ASSETS AND THE
PORTFOLIO MANAGERS HAVE NO ACTUAL KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY
THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH INVESTOR’S ASSETS, THE
REPRESENTATION SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF
ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE INVESTMENT DECISION TO
PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.  IN ADDITION, SUCH INVESTOR
HAS NO “BORROW” WITH RESPECT TO THE SECURITIES OF THE COMPANY, NOR HAS SUCH
INVESTOR ENTERED INTO ANY AGREEMENT TO “BORROW” WITH RESPECT TO THE SECURITIES
OF THE COMPANY.


 


(G)                                 INDEBTEDNESS.  FOLLOWING THE CLOSING, THE
COMPANY WILL NOT OWE ANY INVESTOR OR ANY OF ITS AFFILIATES ANY AMOUNTS IN
RESPECT OF BORROWED MONEY.


 


(H)                                 INDEPENDENT INVESTMENT DECISION.  SUCH
INVESTOR HAS INDEPENDENTLY EVALUATED THE MERITS OF ITS DECISION TO PURCHASE
SECURITIES PURSUANT TO THIS AGREEMENT, AND SUCH

 

19

--------------------------------------------------------------------------------


 


INVESTOR CONFIRMS THAT IT HAS NOT RELIED ON THE ADVICE OF ANY OTHER INVESTOR’S
BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH DECISION.    


 


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


 


4.1                                 (A)                                  THE
SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE AND FEDERAL
SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF THE SECURITIES OTHER THAN
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, TO THE COMPANY, TO AN AFFILIATE
OF AN INVESTOR OR IN CONNECTION WITH A PLEDGE AS CONTEMPLATED IN SECTION 4.1(B),
THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN
OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF WHICH
OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE
SECURITIES ACT.


 


(B)                                 CERTIFICATES EVIDENCING THE SECURITIES WILL
CONTAIN THE FOLLOWING LEGEND, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER
SECTION 4.1(C):


 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OR
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT
BEEN REGISTERED] WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  [THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE OF THESE
SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES. 

 


THE COMPANY ACKNOWLEDGES AND AGREES THAT AN INVESTOR MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN AGREEMENT IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT AND, IF REQUIRED UNDER THE TERMS

 

20

--------------------------------------------------------------------------------


 


OF SUCH AGREEMENT OR ACCOUNT, SUCH INVESTOR MAY TRANSFER PLEDGED OR SECURED
SECURITIES TO THE PLEDGEES OR SECURED PARTIES.  SUCH A PLEDGE OR TRANSFER WOULD
NOT BE SUBJECT TO APPROVAL OR CONSENT OF THE COMPANY AND NO LEGAL OPINION OF
LEGAL COUNSEL TO THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN
CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL OPINION MAY BE REQUIRED IN CONNECTION
WITH A SUBSEQUENT TRANSFER FOLLOWING DEFAULT BY THE INVESTOR TRANSFEREE OF THE
PLEDGE.  NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE.  AT THE APPROPRIATE
INVESTOR’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH REASONABLE
DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY REASONABLY REQUEST
IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES INCLUDING THE
PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER RULE
424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE SECURITIES
ACT TO APPROPRIATELY AMEND THE LIST OF SELLING SHAREHOLDERS THEREUNDER.


 


(C)                                  CERTIFICATES EVIDENCING UNDERLYING SHARES
AND WARRANT SHARES SHALL NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH
IN SECTION 4.1(B)): (I) FOLLOWING A SALE OF SUCH SECURITIES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT (INCLUDING THE REGISTRATION STATEMENT) COVERING
SUCH UNDERLYING SHARES OR WARRANT SHARES, OR (II) FOLLOWING A SALE OF SUCH
SECURITIES PURSUANT TO RULE 144 (ASSUMING THE TRANSFEROR IS NOT AN AFFILIATE OF
THE COMPANY), OR (III) WHILE SUCH SECURITIES ARE ELIGIBLE FOR SALE UNDER RULE
144(K).  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE
INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY THAT ENLARGE THE RESTRICTIONS
ON TRANSFER SET FORTH IN THIS SECTION.  THE COMPANY AGREES THAT IT SHALL, WITHIN
THREE TRADING DAYS FOLLOWING SUCH TIME AS RESTRICTIVE LEGENDS WOULD NOT THEN BE
REQUIRED UNDER THIS SECTION 4.1(C), ISSUE AND DELIVER TO SUCH INVESTOR
CERTIFICATES THAT ARE FREE OF RESTRICTIVE LEGENDS REPRESENTING UNDERLYING SHARES
OR WARRANT SHARES IN REPLACEMENT OF UNDERLYING SHARES OR WARRANT SHARES
PREVIOUSLY ISSUED WITH RESTRICTIVE LEGENDS.


 


4.2                                 FURNISHING OF INFORMATION.  AS LONG AS ANY
INVESTOR OWNS THE SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.  AS LONG AS ANY INVESTOR OWNS SECURITIES, IF THE COMPANY IS
NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH
TO THE INVESTORS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH
INFORMATION AS IS REQUIRED FOR THE INVESTORS TO SELL THE UNDERLYING SHARES AND
WARRANT SHARES UNDER RULE 144. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE
SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO
THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH PERSON TO SELL THE
UNDERLYING SHARES AND WARRANT SHARES WITHOUT REGISTRATION UNDER THE SECURITIES
ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


 


4.3                                 LISTING OF SECURITIES.  THE COMPANY AGREES
THAT IF THE COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING
MARKET, IT WILL (I) INCLUDE IN SUCH APPLICATION THE UNDERLYING SHARES AND
WARRANT SHARES, AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY OR DESIRABLE TO
CAUSE THE UNDERLYING SHARES AND WARRANT SHARES TO BE LISTED ON SUCH OTHER
TRADING MARKET AS PROMPTLY AS POSSIBLE, (II) TAKE ALL ACTION REASONABLY
NECESSARY TO CONTINUE THE LISTING AND TRADING OF ITS COMMON STOCK ON SUCH OTHER
TRADING MARKET, AND (III) COMPLY IN ALL MATERIAL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF SUCH OTHER
TRADING MARKET.

 

21

--------------------------------------------------------------------------------

 



4.4                                 SUBSEQUENT PLACEMENTS; RIGHT OF FIRST
REFUSAL.


 


(A)                                  UNTIL THE EXPIRATION OF THE 180TH DAY
FOLLOWING THE EFFECTIVE DATE (PLUS ONE ADDITIONAL DAY FOR EACH TRADING DAY
FOLLOWING THE EFFECTIVE DATE DURING WHICH EITHER (1) THE REGISTRATION STATEMENT
IS NOT EFFECTIVE OR (2) THE PROSPECTUS FORMING A PORTION OF THE REGISTRATION
STATEMENT IS NOT AVAILABLE FOR THE RESALE OF ALL REGISTRABLE SECURITIES (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) REQUIRED TO BE COVERED THEREBY),
THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY, OFFER, SELL OR GRANT ANY OPTION TO
PURCHASE (OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY OPTION TO PURCHASE) ANY OF
ITS COMMON STOCK OR COMMON STOCK EQUIVALENTS.


 


(B)                                 WITHOUT THE CONSENT OF EACH HOLDER OF
OUTSTANDING SHARES AND WARRANTS, THE COMPANY MAY NOT ENTER INTO OR CONSUMMATE
ANY AGREEMENT PROVIDING FOR AN EQUITY LINE OF CREDIT, VARIABLE (OR “FUTURE”)
PRICED, RESETTING, SELF-LIQUIDATING, ADJUSTING OR CONDITIONAL FUND RAISING, OR
SIMILAR FINANCING ARRANGEMENT.


 


(C)                                  IF AT ANY TIME PRIOR TO THE ONE-YEAR
ANNIVERSARY OF THE EFFECTIVE DATE (PLUS ONE ADDITIONAL DAY FOR EACH TRADING DAY
FOLLOWING THE EFFECTIVE DATE DURING WHICH EITHER (1) THE REGISTRATION STATEMENT
IS NOT EFFECTIVE OR (2) THE PROSPECTUS FORMING A PORTION OF THE REGISTRATION
STATEMENT IS NOT AVAILABLE FOR THE RESALE OF ALL REGISTRABLE SECURITIES (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) REQUIRED TO BE COVERED THEREBY),
THE COMPANY PROPOSES TO ISSUE ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS,
OTHER THAN AN ISSUANCE DESCRIBED IN SECTION 4.4(D) OF THIS AGREEMENT
(COLLECTIVELY, “NEW ISSUE SECURITIES”), THE COMPANY SHALL FIRST OFFER ALL OF THE
NEW ISSUE SECURITIES TO THE INVESTORS IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


 

(I)                                     THE COMPANY SHALL PUBLICLY DISCLOSE ITS
INTENTION TO ISSUE NEW ISSUE SECURITIES IN A MANNER SUCH THAT INVESTORS WILL NOT
BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AS A
RESULT OF THE PROVISIONS OF THIS SECTION (INCLUDING RECEIPT OF A FIRST NOTICE,
AND THEN GIVE A WRITTEN NOTICE TO EACH INVESTOR (THE “FIRST NOTICE”) STATING
(A) ITS INTENTION TO ISSUE THE NEW ISSUE SECURITIES, (B) THE NUMBER AND
DESCRIPTION OF THE NEW ISSUE SECURITIES PROPOSED TO BE ISSUED AND (C) THE
PURCHASE PRICE (CALCULATED AS OF THE PROPOSED ISSUANCE DATE) AND THE OTHER TERMS
AND CONDITIONS UPON WHICH THE COMPANY IS OFFERING THE NEW ISSUE SECURITIES.

 

(II)                                  TRANSMITTAL OF THE FIRST NOTICE TO THE
INVESTORS BY THE COMPANY SHALL CONSTITUTE AN OFFER BY THE COMPANY TO SELL TO
EACH INVESTOR UP TO ITS PROPORTIONATE NUMBER (BASED UPON EACH INVESTOR’S
INVESTMENT AMOUNT RELATIVE TO THE AGGREGATE INVESTMENT AMOUNT OF ALL INVESTORS
SIGNATORY HERETO) OF THE NEW ISSUE SECURITIES FOR THE PRICE AND UPON THE TERMS
AND CONDITIONS SET FORTH IN THE FIRST NOTICE.  FOR A PERIOD OF FIVE (5) BUSINESS
DAYS AFTER RECEIPT OF THE OF THE FIRST NOTICE, EACH INVESTOR SHALL HAVE THE
OPTION, EXERCISABLE BY WRITTEN NOTICE TO THE COMPANY (A “NOTICE OF ACCEPTANCE”),
TO ACCEPT THE COMPANY’S OFFER AS TO ALL OR ANY PART OF SUCH INVESTOR’S
PROPORTIONATE NUMBER OF THE NEW ISSUE SECURITIES.  IF TWO OR MORE TYPES OF NEW
ISSUE SECURITIES ARE TO BE ISSUED OR NEW ISSUE SECURITIES ARE TO BE ISSUED
TOGETHER WITH OTHER TYPES OF SECURITIES, INCLUDING, WITHOUT LIMITATION, DEBT
SECURITIES, IN A SINGLE TRANSACTION OR RELATED TRANSACTIONS, THE RIGHTS TO
PURCHASE NEW ISSUE SECURITIES GRANTED TO THE INVESTORS UNDER THIS SECTION MUST
BE EXERCISED TO PURCHASE ALL TYPES OF NEW ISSUE SECURITIES AND SUCH OTHER
SECURITIES

 

22

--------------------------------------------------------------------------------


 

IN THE SAME PROPORTION AS SUCH NEW ISSUE SECURITIES AND OTHER SECURITIES ARE TO
BE ISSUED BY THE COMPANY.

 

(III)                               THE COMPANY SHALL HAVE SEVEN (7) TRADING
DAYS FROM THE EXPIRATION OF THE PERIOD SET FORTH IN SECTION 4.4(C)(II) ABOVE TO
ISSUE, SELL OR EXCHANGE ALL OR ANY PART OF, AND PUBLICLY ANNOUNCE THE
TRANSACTION WITH RESPECT TO, SUCH NEW ISSUE SECURITIES AS TO WHICH A NOTICE OF
ACCEPTANCE HAS NOT BEEN GIVEN BY THE INVESTORS (THE “REFUSED SECURITIES”), BUT
ONLY UPON TERMS AND CONDITIONS THAT ARE NOT MORE FAVORABLE THAN THOSE SET FORTH
IN THE FIRST NOTICE.  IF BY THE END OF THE SEVEN (7) TRADING DAYS REFERENCED IN
THIS SUBSECTION THE COMPANY HAS NOT MADE A PUBLIC ANNOUNCEMENT WITH RESPECT TO
THE TRANSACTION INVOLVING SUCH NEW ISSUE SECURITIES, SUCH TRANSACTION SHALL BE
DEEMED TERMINATED AND KNOWLEDGE OF SUCH TRANSACTION SHALL NO LONGER BE DEEMED
MATERIAL, NON-PUBLIC INFORMATION.

 


(D)                                 THE RESTRICTIONS AND RIGHTS CONTAINED IN
SECTIONS 4.4.(A) AND (C) SHALL NOT APPLY TO THE ISSUANCE AND SALE BY THE COMPANY
OF (I) THE ISSUANCE OF SECURITIES UPON THE EXERCISE OR CONVERSION OF ANY COMMON
STOCK OR COMMON STOCK EQUIVALENTS ISSUED BY THE COMPANY PRIOR TO THE DATE HEREOF
(BUT WILL APPLY TO ANY AMENDMENTS, MODIFICATIONS AND REISSUANCES THEREOF),
(II) SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS TO EMPLOYEES, OFFICERS,
CONSULTANTS, OR DIRECTORS OF THE COMPANY, AS COMPENSATION FOR THEIR SERVICES TO
THE COMPANY OR ANY OF ITS DIRECT OR INDIRECT SUBSIDIARIES PURSUANT TO
ARRANGEMENTS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, (III) SECURITIES
ISSUABLE TO INVESTORS PURSUANT TO THE TRANSACTION DOCUMENTS, (IV) THE ISSUANCE
OF UP TO AN AGGREGATE OF 1,680,000 SHARES OF COMMON STOCK UNDERLYING WARRANTS
ISSUED TO J. GIORDANO OR TOWER FINANCE LTD. AS COMPENSATION IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED BY THE TRANSACTION DOCUMENTS, (V) THE ISSUANCE OF
AN AGGREGATE OF 10,000,000 SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS IN
CONNECTION WITH STRATEGIC TRANSACTIONS OF WHICH UP TO 3,000,000 SHARES (SUBJECT
TO EQUITABLE ADJUSTMENT FOR INTERVENING STOCK SPLITS AND SIMILAR EVENTS) OF
COMMON STOCK OR COMMON STOCK EQUIVALENTS MAY BE ISSUED IN CONNECTION WITH
STRATEGIC TRANSACTIONS NOT APPROVED BY THE COMPANY’S SHAREHOLDERS, (VI) UP TO AN
AGGREGATE OF 1,000,000 SHARES (SUBJECT TO EQUITABLE ADJUSTMENT FOR INTERVENING
STOCK SPLITS AND SIMILAR EVENTS) OF COMMON STOCK OR COMMON STOCK EQUIVALENTS
ISSUED TO THE COMPANY’S PRIMARY LANDLORD IN CONNECTION WITH A RESTRUCTURING OF
THE COMPANY’S HEADQUARTERS’ LEASE, OR (VII) THE ISSUANCE OF UP TO AN AGGREGATE
OF 8,171,000 SHARES OF COMMON STOCK PURSUANT TO OPTIONS THAT MAY BE ISSUED TO
MEMBERS OF THE COMPANY’S MANAGEMENT.


 


4.5                                 ACKNOWLEDGMENT OF DILUTION.  THE COMPANY
ACKNOWLEDGES THAT THE ISSUANCE OF UNDERLYING SHARES UPON CONVERSION OF SHARES
AND WARRANT SHARES UPON EXERCISE OF WARRANTS WILL RESULT IN DILUTION OF THE
OUTSTANDING SHARES OF COMMON STOCK, WHICH DILUTION MAY BE SUBSTANTIAL.  THE
COMPANY FURTHER ACKNOWLEDGES THAT ITS OBLIGATION TO HONOR CONVERSIONS UNDER THE
SHARES IS UNCONDITIONAL AND ABSOLUTE AND NOT SUBJECT TO ANY RIGHT OF SET OFF,
COUNTERCLAIM, DELAY OR REDUCTION, REGARDLESS OF THE EFFECT OF ANY SUCH DILUTION
OR ANY CLAIM THAT THE COMPANY MAY HAVE AGAINST ANY INVESTOR.


 


4.6                                 INTEGRATION.  THE COMPANY SHALL NOT, AND
SHALL USE ITS BEST EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL,
SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT
OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED

 

23

--------------------------------------------------------------------------------


 


WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE
INVESTORS, OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES
FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET IN A MANNER THAT
WOULD REQUIRE SHAREHOLDER APPROVAL OF THE SALE OF THE SECURITIES TO THE
INVESTORS.


 

4.7                                 Reservation of Shares.  The Company shall
maintain a reserve from its duly authorized shares of Common Stock to comply
with its conversion obligations under the Shares.  If on any date the Company
would be, if notice of conversion were to be delivered on such date, precluded
from issuing the number of (i) Underlying Shares, as the case may be, issuable
upon conversion in full of the Shares or (ii) Warrant Shares, as the case may
be, issuable upon exercise in full of the Warrants (in each case, without regard
to any conversion or exercise caps or other limitation thereunder), due to the
unavailability of a sufficient number of authorized but unissued or reserved
shares of Common Stock, then the Board of Directors of the Company shall
promptly prepare and mail to the shareholders of the Company proxy materials or
other applicable materials requesting authorization to amend the Company’s
Articles of Incorporation or other organizational document to increase the
number of shares of Common Stock which the Company is authorized to issue so as
to provide enough shares for issuance of the Underlying Shares and Warrant
Shares.  In connection therewith, the Board of Directors shall (a) adopt proper
resolutions authorizing such increase, (b) recommend to and otherwise use its
best efforts to promptly and duly obtain shareholder approval to carry out such
resolutions (and hold a special meeting of the shareholders as soon as
practicable, but in any event not later than the 60th day after delivery of the
proxy or other applicable materials relating to such meeting) and (c) within
five Business Days of obtaining such shareholder authorization, file an
appropriate amendment to the Company’s Articles of Incorporation or other
organizational document to evidence such increase.

 


4.8                                 CONVERSION PROCEDURES.  THE FORM OF
CONVERSION NOTICE INCLUDED IN AND AS DEFINED IN THE CERTIFICATE OF DESIGNATION
SETS FORTH THE TOTALITY OF THE PROCEDURES REQUIRED BY THE INVESTORS IN ORDER TO
CONVERT THE SHARES.  THE FORM OF EXERCISE NOTICE INCLUDED IN THE WARRANTS SETS
FORTH THE TOTALITY OF THE PROCEDURES REQUIRED BY THE INVESTORS IN ORDER TO
CONVERT THE WARRANTS.  THE COMPANY SHALL HONOR CONVERSIONS OF THE SHARES AND
EXERCISES OF WARRANTS AND SHALL DELIVER UNDERLYING SHARES AND WARRANT SHARES IN
ACCORDANCE WITH THE TERMS, CONDITIONS AND TIME PERIODS SET FORTH IN THE
CERTIFICATE OF DESIGNATION AND WARRANTS.

 


4.9                                 SUBSEQUENT REGISTRATIONS.  OTHER THAN
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT, PRIOR TO THE 180TH DAY (PLUS ONE
ADDITIONAL DAY FOR EACH TRADING DAY FOLLOWING THE EFFECTIVE DATE DURING WHICH
EITHER (1) THE REGISTRATION STATEMENT IS NOT EFFECTIVE OR (2) THE PROSPECTUS
FORMING A PORTION OF THE REGISTRATION STATEMENT IS NOT AVAILABLE FOR THE RESALE
OF ALL REGISTRABLE SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT)
REQUIRED TO BE COVERED THEREBY) AFTER THE EFFECTIVE DATE, THE COMPANY MAY NOT
FILE ANY REGISTRATION STATEMENT WITH THE COMMISSION WITH RESPECT TO ANY
SECURITIES OF THE COMPANY OTHER THAN REGISTRATION STATEMENTS ON FORM S-4 OR
FORM S-8 PROMULGATED BY THE COMMISSION.  NOTWITHSTANDING THE FOREGOING, THE
COMPANY SHALL BE PERMITTED TO CONTINUE TO FILE POST-EFFECTIVE AMENDMENTS AND
SUPPLEMENTS TO REGISTRATION STATEMENTS PREVIOUSLY FILED WITH THE COMMISSION,
PROVIDED, NO SHARES ARE ADDED THERETO.

 

24

--------------------------------------------------------------------------------


 


4.10                           SECURITIES LAWS DISCLOSURE; PUBLICITY.  BY
9:00 A.M. (NEW YORK CITY TIME) ON THE TRADING DAY FOLLOWING THE EXECUTION OF
THIS AGREEMENT, AND BY 9:00 A.M. (NEW YORK CITY TIME) ON THE TRADING DAY
FOLLOWING THE CLOSING DATE, THE COMPANY SHALL ISSUE PRESS RELEASES IN FORMS
APPROVED BY SF CAPITAL PARTNERS LTD. DISCLOSING THE TRANSACTIONS CONTEMPLATED
HEREBY.  ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT THE
COMPANY WILL FILE A CURRENT REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF
THE TRANSACTION DOCUMENTS (AND ATTACH AS EXHIBITS THERETO THE TRANSACTION
DOCUMENTS, INCLUDING THE SCHEDULES AND EXHIBITS THERETO), AND ON THE TRADING DAY
FOLLOWING THE CLOSING DATE THE COMPANY WILL FILE AN ADDITIONAL CURRENT REPORT ON
FORM 8-K TO DISCLOSE THE CLOSING.  IN ADDITION, THE COMPANY WILL MAKE SUCH OTHER
FILINGS AND NOTICES IN THE MANNER AND TIME REQUIRED BY THE COMMISSION AND ANY
TRADING MARKET ON WHICH THE COMMON STOCK IS LISTED.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY INVESTOR, OR
INCLUDE THE NAME OF ANY INVESTOR IN ANY FILING WITH THE COMMISSION (OTHER THAN
THE REGISTRATION STATEMENT AND ANY EXHIBITS TO FILINGS MADE IN RESPECT OF THIS
TRANSACTION IN ACCORDANCE WITH PERIODIC FILING REQUIREMENTS UNDER THE EXCHANGE
ACT) OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH INVESTOR, EXCEPT TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY
LAW OR TRADING MARKET REGULATIONS.


 


4.11                           NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS
AND AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL
PROVIDE ANY INVESTOR OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE
COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR
THERETO SUCH INVESTOR SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE
CONFIDENTIALITY AND USE OF SUCH INFORMATION.


 


4.12                           INDEMNIFICATION OF INVESTORS.  IN ADDITION TO THE
INDEMNITY PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL
INDEMNIFY AND HOLD THE INVESTORS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS,
PARTNERS, EMPLOYEES AND AGENTS (EACH, AN “INVESTOR PARTY”) HARMLESS FROM ANY AND
ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND
EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND
REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION (COLLECTIVELY, “LOSSES”)
THAT ANY SUCH INVESTOR PARTY MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO
ANY MISREPRESENTATION, BREACH OR INACCURACY OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE COMPANY IN ANY TRANSACTION DOCUMENT.  IN
ADDITION TO THE INDEMNITY CONTAINED HEREIN, THE COMPANY WILL REIMBURSE EACH
INVESTOR PARTY FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST
OF ANY INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED
IN CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED.


 


4.13                           USE OF PROCEEDS.  EXCEPT FOR THE REPAYMENT OF
$500,000 IN BRIDGE NOTES DESCRIBED IN SCHEDULE 3.1(DD), TOGETHER WITH ACCRUED
INTEREST THEREON, AND ANY CASH REQUIRED TO SETTLE ANY AMOUNT OF INDEBTEDNESS NOT
CONVERTIBLE INTO A WHOLE NUMBER OF SHARES, THE COMPANY WILL USE THE NET PROCEEDS
FROM THE SALE OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES AND NOT
FOR THE SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT (OTHER THAN PAYMENT OF
TRADE PAYABLES AND ACCRUED EXPENSES IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS AND CONSISTENT WITH PRIOR PRACTICES), OR TO REDEEM ANY COMMON STOCK OR
COMMON STOCK EQUIVALENTS.

 

25

--------------------------------------------------------------------------------


 


4.14                           EXISTENCE; CONDUCT OF BUSINESS.  THE COMPANY
WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL
TO THE CONDUCT OF ITS BUSINESS, PROVIDED, THAT THE FOREGOING SHALL NOT PROHIBIT
(A) ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION PERMITTED BY THIS AGREEMENT,
OR (B) ANY MERGER OF (I) ANY DOMESTIC SUBSIDIARY WITH ANY OTHER DOMESTIC
SUBSIDIARY, (II) ANY DOMESTIC SUBSIDIARY WITH AND INTO THE COMPANY, OR (III) ANY
FOREIGN SUBSIDIARY WITH ANY OTHER FOREIGN SUBSIDIARY.


 


4.15                           INDEBTEDNESS.  THE COMPANY WILL NOT ENTER INTO
ANY AGREEMENTS NOR ISSUE ANY INSTRUMENTS FOR BORROWED MONEY PRIOR TO THE CLOSING
WITHOUT THE CONSENT OF SF CAPITAL PARTNERS, LTD.


 


4.16                           RESERVATION OF COMMON STOCK.


 


(A)                                  AT ANY POINT WHILE THE SECURITIES ARE
OUTSTANDING, THE COMPANY SHALL MAINTAIN A RESERVE FROM ITS DULY AUTHORIZED
SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE TRANSACTION DOCUMENTS IN
SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS OBLIGATIONS IN FULL UNDER THE
TRANSACTION DOCUMENTS.


 


(B)                                 IF, ON ANY DATE WHILE THE SECURITIES ARE
OUTSTANDING, THE NUMBER OF AUTHORIZED BUT UNISSUED (AND OTHERWISE UNRESERVED)
SHARES OF COMMON STOCK IS LESS THAN 100% OF (I) THE REQUIRED MINIMUM ON SUCH
DATE, MINUS (II) THE NUMBER OF SHARES OF COMMON STOCK PREVIOUSLY ISSUED PURSUANT
TO THE TRANSACTION DOCUMENTS, THEN THE BOARD OF DIRECTORS OF THE COMPANY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO AMEND THE COMPANY’S CERTIFICATE OR
ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK TO AT LEAST THE REQUIRED MINIMUM AT SUCH TIME (MINUS THE
NUMBER OF SHARES OF COMMON STOCK PREVIOUSLY ISSUED PURSUANT TO THE TRANSACTION
DOCUMENTS), AS SOON AS POSSIBLE AND IN ANY EVENT NOT LATER THAN THE NEXT ANNUAL
MEETING OF SHAREHOLDERS.  THE COMPANY SHALL OBTAIN SHAREHOLDER APPROVAL IN
CONNECTION WITH THIS SECTION 4.16(B), WITH THE RECOMMENDATION OF THE COMPANY’S
BOARD OF DIRECTORS THAT SUCH PROPOSAL BE APPROVED, AND THE COMPANY SHALL SOLICIT
PROXIES FROM ITS SHAREHOLDERS IN CONNECTION THEREWITH IN THE SAME MANNER AS ALL
OTHER MANAGEMENT PROPOSALS IN SUCH PROXY STATEMENT AND ALL MANAGEMENT-APPOINTED
PROXY-HOLDERS SHALL VOTE THEIR PROXIES IN FAVOR OF SUCH PROPOSAL.  IF THE
COMPANY DOES NOT OBTAIN SHAREHOLDER APPROVAL AT THE FIRST MEETING, THE COMPANY
SHALL CALL A MEETING ON THE FIRST BUSINESS DAY OF EACH FISCAL QUARTER THEREAFTER
TO SEEK SHAREHOLDER APPROVAL UNTIL THE EARLIER OF THE DATE SHAREHOLDER APPROVAL
IS OBTAINED OR THE SECURITIES ARE NO LONGER OUTSTANDING.


 


4.17                           INSURANCE MATTER.  WITH RESPECT TO THE COMPANY’S
PRODUCT LIABILITY INSURANCE MATTER DISCLOSED IN SCHEDULE 3.1(Q), THE COMPANY
COVENANTS AND AGREES THAT IN THE EVENT ITS CURRENT POLICY IS NOT CONTINUED,
RENEWED OR EXTENDED WITH THE CURRENT INSURER, IT WILL PURCHASE 3-YEAR
SUPPLEMENTAL EXTENDED REPORTING PERIOD COVERAGE AVAILABLE UNDER SUCH POLICY FOR
AN ADDITIONAL PREMIUM.  SUCH SUPPLEMENTAL EXTENDED REPORTING PERIOD COVERAGE
SHALL BE FOR THE PURPOSE OF ENABLING THE COMPANY TO HAVE THE COVERAGE FOR CLAIMS
THAT OCCUR BEFORE THE END OF THE CURRENT POLICY PERIOD.

 

26

--------------------------------------------------------------------------------


 


ARTICLE V.
MISCELLANEOUS


 


5.1                                 FEES AND EXPENSES.  AT THE CLOSING, THE
COMPANY SHALL PAY TO BRYAN CAVE LLP $30,000 AS PARTIAL REIMBURSEMENT OF SF
CAPITAL PARTNERS LTD. FOR ITS LEGAL FEES IN CONNECTION WITH THE TRANSACTION
DOCUMENTS (SF CAPITAL PARTNERS LTD. MAY DEDUCT SUCH AMOUNT FROM THE INVESTMENT
AMOUNT DELIVERABLE TO THE COMPANY OR ESCROW AGENT AT CLOSING), IT BEING
UNDERSTOOD THAT BRYAN CAVE LLP HAS ONLY RENDERED LEGAL ADVICE TO SF CAPITAL
PARTNERS LTD., AND NOT TO THE COMPANY OR ANY OTHER INVESTOR IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, AND THAT EACH OF THE COMPANY AND THE OTHER
INVESTORS HAS RELIED FOR SUCH MATTERS ON THE ADVICE OF ITS OWN RESPECTIVE
COUNSEL.  EXCEPT AS SPECIFIED IN THE IMMEDIATELY PRECEDING SENTENCE, EACH PARTY
SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER
EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS.  THE COMPANY SHALL PAY ALL STAMP AND OTHER TAXES AND DUTIES LEVIED IN
CONNECTION WITH THE SALE OF THE SHARES.


 


5.2                                 ENTIRE AGREEMENT.  THE TRANSACTION
DOCUMENTS, TOGETHER WITH THE SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN,
WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED
INTO SUCH DOCUMENTS AND SCHEDULES.


 


5.3                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE (PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF
SUCCESSFUL TRANSMISSION) AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR
TO 5:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY
AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT
A TRADING DAY OR LATER THAN 5:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,
(C) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS FOLLOWS:


 

If to the Company:

 

MedicalCV, Inc.

 

 

9725 South Robert Trail

 

 

Inver Grove Heights, Minnesota 55077

 

 

Facsimile: (651) 452-4948

 

 

Attention: Chief Financial Officer

 

 

 

With a copy to:

 

Briggs and Morgan, P.A.

 

 

2200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, Minnesota 55402

 

 

Facsimile: (612) 977-8650

 

 

Attention: Avron L. Gordon, Esq.

 

27

--------------------------------------------------------------------------------


 

If to an Investor:

 

To the address set forth under such Investor’s name on the signature
pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 


5.4                                 AMENDMENTS; WAIVERS; NO ADDITIONAL
CONSIDERATION.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT
IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE REQUIRED INVESTORS EXCEPT
AS SET FORTH BELOW AND EXCEPT THAT THE PROVISIONS OF SECTION 4.4(B) AND THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2.1(B) MAY ONLY BE WAIVED OR AMENDED
BY EACH INVESTOR TO BE BOUND BY SUCH WAIVER OR AMENDMENT.  NO WAIVER OF ANY
DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR
REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.  NO
CONSIDERATION SHALL BE OFFERED OR PAID TO ANY INVESTOR TO AMEND OR CONSENT TO A
WAIVER OR MODIFICATION OF ANY PROVISION OF ANY TRANSACTION DOCUMENT UNLESS THE
SAME CONSIDERATION IS ALSO OFFERED TO ALL INVESTORS WHO THEN HOLD SHARES. 
WITHOUT THE WRITTEN CONSENT OR THE AFFIRMATIVE VOTE OF EACH INVESTOR AFFECTED
THEREBY, AN AMENDMENT OR WAIVER UNDER THIS SECTION 5.4 MAY NOT:


 


(A)                                  MAKE ANY CHANGE THAT IMPAIRS THE CONVERSION
OR EXERCISE RIGHTS OF ANY SECURITIES;


 


(B)                                 AMEND THE DEFINITION OF REQUIRED INVESTORS;


 


(C)                                  CHANGE THE CURRENCY OF ANY AMOUNT OWED OR
OWING UNDER THE SECURITIES OR ANY INTEREST THEREON FROM U.S. DOLLARS;


 


(D)                                 IMPAIR THE RIGHT OF ANY INVESTOR TO
INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY PAYMENT WITH RESPECT TO, OR CONVERSION
OR EXERCISE OF, ANY SECURITY; OR


 


(E)                                  MODIFY THE PROVISIONS OF THIS SECTION 5.4
OR SECTION 5.5.


 


IT SHALL NOT BE NECESSARY FOR THE CONSENT OF THE INVESTORS UNDER THIS
SECTION 5.4 TO APPROVE THE PARTICULAR FORM OF ANY PROPOSED AMENDMENT, BUT IT
SHALL BE SUFFICIENT IF SUCH CONSENT APPROVES THE SUBSTANCE THEREOF.


 


5.5                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE CLOSING:


 


(A)                                  BY WRITTEN AGREEMENT OF THE INVESTORS AND
THE COMPANY;


 


(B)                                 BY THE COMPANY OR AN INVESTOR (AS TO ITSELF
BUT NO OTHER INVESTOR) UPON WRITTEN NOTICE TO THE OTHER, IF THE CLOSING SHALL
NOT HAVE TAKEN PLACE BY 5:30 P.M. (NEW YORK CITY TIME) ON THE OUTSIDE DATE;
PROVIDED, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS

 

28

--------------------------------------------------------------------------------


 


SECTION 5.5(B) SHALL NOT BE AVAILABLE TO ANY PERSON WHOSE FAILURE TO COMPLY WITH
ITS OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN THE CAUSE OF OR RESULTED IN THE
FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE SUCH TIME;


 


(C)                                  BY AN INVESTOR (AS TO ITSELF BUT NO OTHER
INVESTOR) IF IT CONCLUDES IN GOOD FAITH THAT ANY OF THE CONDITIONS PRECEDENT
CONTAINED IN SECTIONS 2.1(D)(IV), (V) OR (VI) SHALL HAVE BEEN BREACHED OR SHALL
NOT BE CAPABLE OF BEING SATISFIED BY THE OUTSIDE DATE DESPITE THE ASSUMED BEST
EFFORTS OF THE COMPANY.


 


IN THE EVENT OF A TERMINATION PURSUANT TO THIS SECTION, THE COMPANY SHALL
PROMPTLY NOTIFY ALL NON-TERMINATING INVESTORS AND SHALL PAY TO SF CAPITAL
PARTNERS LTD. ALL OF THE FEES AND EXPENSES INCURRED BY SF CAPITAL PARTNERS LTD.
(INCLUDING REASONABLE LEGAL FEES AND EXPENSES) IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT THROUGH THE TERMINATION
DATE.  OTHER THAN AS TO THE FOREGOING FEES AND EXPENSES, UPON A TERMINATION IN
ACCORDANCE WITH THIS SECTION 5.5, THE COMPANY AND THE TERMINATING INVESTOR(S)
SHALL NOT HAVE ANY FURTHER OBLIGATION OR LIABILITY (INCLUDING AS ARISING FROM
SUCH TERMINATION) TO THE OTHER AND NO INVESTOR WILL HAVE ANY LIABILITY TO ANY
OTHER INVESTOR UNDER THE TRANSACTION DOCUMENTS AS A RESULT THEREFROM.


 


5.6                                 CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR
CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE
DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN
THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.  THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY
THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS
AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS.


 


5.7                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR
ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INVESTORS. ANY INVESTOR MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT
TO ANY PERSON TO WHOM SUCH INVESTOR ASSIGNS OR TRANSFERS ANY SECURITIES,
PROVIDED SUCH TRANSFEREE (I) MAKES THE REPRESENTATIONS OF THE ASSIGNING INVESTOR
UNDER THE AGREEMENT, AND (II) AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE
TRANSFERRED SECURITIES, BY THE PROVISIONS HEREOF THAT APPLY TO THE “INVESTORS.”


 


5.8                                 NO THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH
IN SECTION 4.12 (AS TO EACH INVESTOR PARTY).


 


5.9                                 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER

 

29

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK
COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


5.10                           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE
DELIVERY OF THE SECURITIES.


 


5.11                           EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN
SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT
BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY
SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A
VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH
SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE
SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


 


5.12                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE
UPON A VALID AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR,
AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS
AGREEMENT.


 


5.13                           RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR
PROVISIONS OF) THE TRANSACTION DOCUMENTS, WHENEVER ANY INVESTOR EXERCISES A
RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION

 

30

--------------------------------------------------------------------------------


 


DOCUMENT AND THE COMPANY DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN
THE PERIODS THEREIN PROVIDED, THEN SUCH INVESTOR MAY RESCIND OR WITHDRAW, IN ITS
SOLE DISCRETION FROM TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY
RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS
FUTURE ACTIONS AND RIGHTS.


 


5.14                           REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED,
THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR
AND UPON CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW
CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND
REASONABLE INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR
INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY
COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.  IF A
REPLACEMENT CERTIFICATE OR INSTRUMENT EVIDENCING ANY SECURITIES IS REQUESTED DUE
TO A MUTILATION THEREOF, THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED
CERTIFICATE OR INSTRUMENT AS A CONDITION PRECEDENT TO ANY ISSUANCE OF A
REPLACEMENT.


 


5.15                           REMEDIES.  IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, EACH OF THE INVESTORS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC
PERFORMANCE UNDER THE TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY
DAMAGES MAY NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY
BREACH OF OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO
WAIVE IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE
THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


5.16                           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO ANY INVESTOR PURSUANT TO ANY TRANSACTION
DOCUMENT OR AN INVESTOR ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH
PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART
THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID
OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR
FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY
SUCH RESTORATION THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


5.17                           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND
RIGHTS.  THE OBLIGATIONS OF EACH INVESTOR UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO
INVESTOR SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER INVESTOR UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH
INVESTOR TO PURCHASE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN
MADE BY SUCH INVESTOR INDEPENDENTLY OF ANY OTHER INVESTOR.  NOTHING CONTAINED
HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH INVESTOR

 

31

--------------------------------------------------------------------------------


 


ACKNOWLEDGES THAT NO OTHER INVESTOR HAS ACTED AS AGENT FOR SUCH INVESTOR IN
CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO INVESTOR WILL BE
ACTING AS AGENT OF SUCH INVESTOR IN CONNECTION WITH MONITORING ITS INVESTMENT IN
THE SECURITIES OR ENFORCING ITS RIGHTS UNDER THE TRANSACTION DOCUMENTS.  EACH
INVESTOR SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF
THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER
INVESTOR TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE.  THE COMPANY ACKNOWLEDGES THAT EACH OF THE INVESTORS HAS BEEN PROVIDED
WITH THE SAME TRANSACTION DOCUMENTS FOR THE PURPOSE OF CLOSING A TRANSACTION
WITH MULTIPLE INVESTORS AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY
ANY INVESTOR.


 


5.18                           LIMITATION OF LIABILITY.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
LIABILITY OF AN INVESTOR ARISING DIRECTLY OR INDIRECTLY, UNDER ANY TRANSACTION
DOCUMENT OF ANY AND EVERY NATURE WHATSOEVER SHALL BE SATISFIED SOLELY OUT OF THE
ASSETS OF SUCH INVESTOR, AND THAT NO TRUSTEE, OFFICER, OTHER INVESTMENT VEHICLE
OR ANY OTHER AFFILIATE OF SUCH INVESTOR OR ANY INVESTOR, SHAREHOLDER OR HOLDER
OF SHARES OF BENEFICIAL INTEREST OF SUCH A INVESTOR SHALL BE PERSONALLY LIABLE
FOR ANY LIABILITIES OF SUCH INVESTOR.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

MEDICALCV, INC.

 

 

 

 

 

By:

  /s/ Marc P. Flores

 

 

 

Name: Marc P. Flores

 

 

Title: President and Chief Executive Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

NAME OF INVESTOR

 

 

 

SF Capital Partners Ltd.

 

 

 

By:

/s/ Brian H. Davidson

 

 

 

Name: Brian H. Davidson

 

 

Title: Authorized Signatory

 

 

 

Investment Amount:

$ 3,000,000

 

 

 

 

 

 

 

NAME OF INVESTOR

 

 

 

MedCap Partners, L.P.

 

 

 

By:

/s/ C. Fred Toney

 

 

 

Name: C. Fred Toney

 

 

Title: Managing Member

 

 

 

Investment Amount:

$ 2,000,000

 

 

 

NAME OF INVESTOR

 

 

 

MedCap Master Fund, L.P.

 

 

 

By:

/s/ C. Fred Toney

 

 

 

Name: C. Fred Toney

 

 

Title: Managing Partner

 

 

 

Investment Amount:

$ 1,500,000

 

 

 

NAME OF INVESTOR

 

 

 

Millennium Partners, L.P.

 

By:

Millennium Management, L.L.C.

 

By:

/s/ Terry Feemey

 

 

 

Name: Terry Feemey

 

 

Title: Chief Operating Officer

 

 

 

Investment Amount:

$ 2,000,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Whitebox Hedged High Yield Partners, LP

 

 

 

By:

/s/ Jonathan Wood

 

 

 

Name: Jonathan Wood

 

 

Title: Chief Financial Officer/Director

 

 

 

Investment Amount:

$ 1,000,000

 

 

 

NAME OF INVESTOR

 

 

 

Whitebox Intermarket Partners, LP

 

 

 

By:

/s/ Jonathan Wood

 

 

 

Name: Jonathan Wood

 

 

Title: Chief Financial Officer/Director

 

 

 

Investment Amount:

$ 800,000

 

 

 

NAME OF INVESTOR

 

 

 

Whitebox Convertible Arbitrage Partners, LP

 

 

 

By:

/s/ Jonathan Wood

 

 

 

Name: Jonathan Wood

 

 

Title: Chief Financial Officer/Director

 

 

 

Investment Amount:

$ 500,000

 

 

 

NAME OF INVESTOR

 

 

 

Pandora Select Partners, LP

 

 

 

By:

/s/ Jonathan Wood

 

 

 

Name: Jonathan Wood

 

 

Title: Chief Financial Officer/Director

 

 

 

Investment Amount:

$ 500,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

ASA Opportunity Fund, L.P.

 

 

 

By:

/s/ Robert D. Furst, Jr.

 

 

 

Name: Robert D. Furst Jr.

 

 

Title: Managing Member of General Partner

 

 

 

Investment Amount:

$ 100,000

 

 

 

NAME OF INVESTOR

 

 

 

Furst Capital Partners LLC

 

 

 

By:

/s/ Robert D. Furst, Jr.

 

 

 

Name: Robert D. Furst Jr.

 

 

Title: Managing Member

 

 

 

Investment Amount:

$ 200,000

 

 

 

NAME OF INVESTOR

 

 

 

The Larry Haimovitch 2000 Separate Property
Revocable Trust

 

 

 

By:

/s/ Larry Haimovitch

 

 

 

Name: Larry Haimovitch

 

 

Title: Trustee

 

 

 

Investment Amount:

$ 50,000

 

 

 

NAME OF INVESTOR

 

 

 

ProMed Partners, L.P.

 

 

 

By:

/s/ Barry Kurokawa

 

 

 

Name: Barry Kurokawa

 

 

Title: Managing Director

 

 

 

Investment Amount:

$ 210,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

ProMed Partners II, L.P.

 

 

 

By:

/s/ Barry Kurokawa

 

 

 

Name: Barry Kurokawa

 

 

Title: Managing Director

 

 

 

Investment Amount:

$ 53,000

 

 

 

NAME OF INVESTOR

 

 

 

ProMed Offshore Fund, Ltd.

 

 

 

By:

/s/ Barry Kurokawa

 

 

 

Name: Barry Kurokawa

 

 

Title: Managing Director

 

 

 

Investment Amount:

$ 34,000

 

 

 

NAME OF INVESTOR

 

 

 

ProMed Offshore Fund II, Ltd.

 

 

 

By:

/s/ Barry Kurokawa

 

 

 

Name: Barry Kurokawa

 

 

Title: Managing Director

 

 

 

Investment Amount:

$ 703,000

 

 

 

NAME OF INVESTOR

 

 

 

Alice Ann Corporation

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 30,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Robert G. Allison

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 50,000

 

 

 

NAME OF INVESTOR

 

 

 

William H. Baxter Revocable Trust

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Gary A. Bergren

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 30,000

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Craig L. Campbell IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Bradley A. Erickson IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 35,000

 

 

 

NAME OF INVESTOR

 

 

 

Anne S. Chudnofsky

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 20,000

 

 

 

NAME OF INVESTOR

 

 

 

Dorothy J. Hoel

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 35,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Elizabeth J. Kuehne

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Raymond R. Johnson

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Charles W. Pappas IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Richard C. Perkins

 

By:

/s/ Richard C. Perkins

 

 

 

 

Investment Amount:

$ 50,000

 

 

 

NAME OF INVESTOR

 

 

 

John T. Potter

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 35,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Paul C. Seel and Nancy S. Seel JTWROS

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

E. Terry Skone

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 35,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Donald O. and Janet Voight TTEE’s FBO Janet M. Voight
Trust U/A dtd 8/29/96

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO James B. Wallace SPN/PRO

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 35,000

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Michael R. Wilcox IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,000

 

 

 

NAME OF INVESTOR

 

 

 

Daniel S. and Patrice M. Perkins JTWROS

 

 

 

By:

/s/ Daniel S. Perkins & /s/ Patrice M. Perkins

 

 

 

 

Investment Amount:

$ 25,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Mark L. Beese IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Daniel S. Perkins

 

 

 

Name: Daniel S. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 8,000

 

 

 

NAME OF INVESTOR

 

 

 

David H. and Lise B. Potter JTWROS

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Daniel S. Perkins

 

 

 

Name: Daniel S. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 20,000

 

 

 

NAME OF INVESTOR

 

 

 

Pyramid Partners, L.P.

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Daniel S. Perkins

 

 

 

Name: Daniel S. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 150,000

 

 

 

NAME OF INVESTOR

 

 

 

PKM Properties, LLC

 

 

 

By:

/s/ Paul K. Miller

 

 

 

Name: Paul K. Miller

 

 

Title: Chief Executive Officer

 

 

 

Investment Amount:

$ 150,000

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

 

 

By:

/s/ Peter L. Hauser

 

 

 

Name: Peter L. Hauser

 

 

 

Investment Amount:

$ 1,008,611.11

 

 

 

NAME OF INVESTOR

 

 

 

Robert D. Furst Jr. Money Purchase Pension Plan and Trust

 

 

 

By:

/s/ Robert D. Furst Jr.

 

 

 

Name: Robert D. Furst Jr.

 

 

Title: Trustee

 

 

 

Investment Amount:

$ 201,722.22

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Bradley A. Erickson IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 30,258.33

 

 

 

NAME OF INVESTOR

 

 

 

Piper Jaffray as Custodian FBO Robert G. Allison IRA

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,125.28

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Dennis D. Gonyea

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 50,430.56

 

 

 

NAME OF INVESTOR

 

 

 

John T. Potter

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,215.28

 

 

 

NAME OF INVESTOR

 

 

 

Carolyn Salon

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 30,258.33

 

 

 

NAME OF INVESTOR

 

 

 

Alan R. Reckner

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 15,129.17

 

--------------------------------------------------------------------------------


 

 

NAME OF INVESTOR

 

 

 

Joel Salon

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,125.28

 

 

 

NAME OF INVESTOR

 

 

 

Brust Limited Partnership

 

Perkins Capital Management Inc., Attorney-in-fact

 

By:

/s/ Richard C. Perkins

 

 

 

Name: Richard C. Perkins

 

 

Title: Vice President

 

 

 

Investment Amount:

$ 25,215.28

 

 

NAME OF INVESTOR

 

 

 

Goben Enterprises LP

 

A Minnesota Limited Partnership

 

By:

/s/ Gary Benson

 

 

 

Name: Gary Benson

 

 

Title: General Partner

 

 

 

Investment Amount:

$ 200,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(g)

 

As of March 24, 2005

 

 

 

Authorized

 

Outstanding

 

Preferred Stock

 

5,000,000

 

0

 

Common Stock

 

95,000,000

 

10,737,083

 

Option / Equity Incentive Plans

 

 

 

 

 

1992

 

500,000

 

49,750

 

1993

 

300,000

 

77,000

 

1997

 

500,000

 

236,416

 

2001

 

1,328,895

 

990,877

 

Options Outside Plans

 

 

 

225,000

 

Warrants

 

 

 

7,172,636

 

Anti-Dilution Adjustments (assumes $13.1 million new money)

 

 

 

1,740,753

 

Total Shares, Options and Warrants

 

 

 

21,229,515

 

 

Excludes issuable Common Stock or Common Stock Equivalents as follows:

 

MidSouth Capital (6,500)

Baxter Capital Advisors, Inc. (26,000)

ROI Group Associates, Inc. (80,000)

Management Group (8,171,000)

Tower Finance, Ltd. (68,000)

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(k)

 

On March 4, 2005, the Company became aware of a forty-six year-old male patient
who had undergone double valve replacement surgery on February 14, 2003 in which
the patient received an aortic and mitral Omnicarbon heart valves manufactured
by the Company.  The patient suffered from pulmonary edema and severe mitral
insufficiency.  An attending physician has stated that the leaflet of the mitral
valve prosthesis could not be visualized and had detached.  The patient
underwent emergency surgery to replace the valve, after which the patient was
transferred to intensive care where, on March 5, 2005, the patient died.  The
Company has not completed an investigation of the matter.  The Company has sent
an initial report to the Food and Drug Administration of the incident and has
undertaken an investigation of the matter.  No claim has been made against the
Company.  The Company believes that the claim will be covered by its products
liability insurance policy, subject to the contractual limitations and coverage
limits thereof.  The Company has notified its products liability insurer of the
incident.

 

On or about September 27, 2004, the Company received a letter from legal counsel
for Segmed, Inc. and Dr. William F. Northup III.  Dr. Northup and Segmed entered
into an Assignment Agreement with the Company dated August 7, 2002, relating to
the Company’s annuloplasty technology for the repair of mitral and tricuspid
heart valves developed by Dr. Northup and Segmed.  The letter alleges that the
Company has abandoned the commercialization of the annuloplasty technology,
thereby constituting a termination of the assignment of the technology.  The
letter claims that Dr. Northup is considering reclaiming his rights to the
technology which would require the Company to return the property and documents
related to the assignment including, but not limited to, the apparatus and other
intellectual property.  The Company disputes that it has abandoned the
commercialization of the annuloplasty and has had continuing discussions with
Dr. Northup.  Neither Dr. Northup nor his legal counsel have made further
allegations that the technology has been abandoned.  The Company has had
continuing discussions with Dr. Northrup concerning its sale of the annuloplasty
technology to a medical device company.  Dr. Northrup has participated in these
discussions, which are in an early stage.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(m)

 

On or about September 27, 2004, the Company received a letter from legal counsel
for Segmed, Inc. and Dr. William F. Northup III.  Dr. Northup and Segmed entered
into an Assignment Agreement with the Company dated August 7, 2002, relating to
the Company’s annuloplasty technology for the repair of mitral and tricuspid
heart valves developed by Dr. Northup and Segmed.  The letter alleges that the
Company has abandoned the commercialization of the annuloplasty technology,
thereby constituting a termination of the assignment of the technology.  The
letter claims that Dr. Northup is considering reclaiming his rights to the
technology which would require the Company to return the property and documents
related to the assignment including, but not limited to, the apparatus and other
intellectual property.  The Company disputes that it has abandoned the
commercialization of the annuloplasty and has had continuing discussions with
Dr. Northup.  Neither Dr. Northup nor his legal counsel have made further
allegations that the technology has been abandoned.  The Company has had
continuing discussions with Dr. Northrup concerning its sale of the annuloplasty
technology to a medical device company.  Dr. Northrup has participated in these
discussions, which are in an early stage.

 

In February, April and May, 2004, the Company conducted a private placement to
accredited investors of units, each consisting of one share of common stock and
one warrant to purchase one share of common stock.  The Company sold 2,730,763
units for aggregate gross proceeds of $4,014,222.  The Company agreed to use
commercially reasonable best efforts to cause the shares and the shares
underlying the warrants sold in the above-referenced private placement to be
registered for resale on Form SB-2 and to cause such registration to be declared
effective by the Commission within 90 days following the initial filing
thereof.  The Company satisfied its obligations to file such registration
statement and to cause such registration statement to be declared effective by
the Commission.  The Company is presently obligated to update such registration
statement by means of a post-effective amendment to disclose the fundamental
change in its business since the time of filing and to include updated financial
information.  The Company has not completed the required updating, but intends
to do so as soon as practicable following the Closing of the transactions
contemplated by the Transaction Documents.  No claim has been made against the
Company arising out of such registration obligations.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(o)

 

 

File Number

 

Date

 

Secured Party

 

Collateral Description

 

Amount of
Obligation

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

00215773

 

2/27/98

 

Citigroup

 

All Inventory, etc.

 

Repaid in full

 

Release

 

020024930253

 

8/19/02

 

Segmed

 

Certain Intellectual Property pursuant to Security Agreement dated 8/7/02

 

$

500,000.00

 

Active UCC-1

 

020036276297

 

1/17/03

 

PKM Properties, LLC

 

All assets of every kind and description and all proceeds thereof.

 

$

943,333.00

 

To be converted to securities

 

020038002441

 

7/9/03

 

PKM Properties, LLC

 

All assets of every kind and description and all proceeds thereof.

 

$

1,000,000.00

 

To be converted to securities

 

020038002898

 

7/9/03

 

Peter Hauser

 

All assets of every kind and description and all proceeds thereof.

 

$

1,000,000.00

 

To be converted to securities

 

020039543927

 

11/21/03

 

Draft Co.

 

All assets of every kind and description and all proceeds thereof.

 

Repaid in full

 

Release

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(q)

 

The Company has a $5 million products liability insurance policy for worldwide
coverage.  This policy expires on March 20, 2005.  The Company has been advised
by its insurance representative that the insurer may seek to reduce coverage
under the policy, including policy limits, due to the Company’s financial
condition.  The Company has accepted an offer from the insurer to extend the
expiring policy until April 20, 2005.  Between the closing and April 20, 2005,
the Company intends to use its best efforts to renew or replace the products
liability policy.  The Company believes, based upon discussions with its
insurance representatives, that upon completion of its private placement, it
will be able to renew the coverage or secure alternate insurance.  The Company
is unable to predict, however, whether there will be any change in its coverages
or the premium therefor.  In the event that the policy is not continued, renewed
or extended with the current insurer, it is the intention of the Company to
purchase 3-year Supplemental Extended Reporting Period coverage available to the
Company for an additional premium.  This coverage does not extend the policy,
but allows the Company to have coverage for claims that occur before the end of
the policy period.

 

The Company has informed the insurer of a potential claim arising out of the
patient heart valve implant matter described in Schedule 3.1(k).

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(u)

 

The Company has engaged J Giordano Securities Group (“Giordano”) as its
non-exclusive agent and Tower Finance, Ltd. (“Tower”) as its finder in
connection with the transaction contemplated by the Agreement (the “Private
Placement”).  The Company has agreed to pay Giordano such commissions, fees and
reimbursement of expenses as are set forth in the engagement letter, dated
December 17, 2004, as amended March 16, 2005 (the “Giordano Agreement”).  The
Company has agreed to pay Tower such finder’s fee and reimbursement of expenses
as are set forth in the finder agreement, dated December 8, 2004, as amended
March 16, 2005 (the “Tower Agreement”).

 

Pursuant to the Giordano Agreement, the Company has agreed (1) to pay Giordano a
cash commission equal to 6% of the gross proceeds raised upon the sale of Shares
to its clients (exclusive of Shares issued upon conversion of indebtedness in
the Private Placement), (2) to reimburse Giordano for reasonable expenses
incurred in connection with the Private Placement, and (3) to issue to Giordano
five-year warrants to purchase a number of shares of common stock equal to 6% of
the number of shares of common stock issuable upon conversion of the Shares sold
in the Private Placement to its clients (exclusive of Shares issued upon the
conversion of indebtedness in the Private Placement).

 

Pursuant to the Tower Agreement, the Company has agreed (1) to pay Tower a
finder’s fee equal to 6% of the gross proceeds raised upon the sale of Shares to
persons introduced to the Company by Tower (exclusive of Shares issued upon
conversion of indebtedness in the Private Placement), (2) to reimburse Tower for
reasonable expenses incurred in connection with the Private Placement, and
(3) to issue to Tower five-year warrants to purchase a number of shares of
common stock equal to 6% of the number of shares of common stock issuable upon
conversion of the Shares sold in the Private Placement to persons introduced to
the Company by Tower (exclusive of Shares issued upon the conversion of
indebtedness in the Private Placement).

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(v)

 

Date
Issued

 

Quantity

 

Exercise
Price ($)

 

Expiration
Date

 

Description

 

08/21/01

 

400,000

 

6.50

 

08/21/06

 

Warrants issued in 2001 Bridge Loan

 

11/20/01

 

112,500

 

6.75

 

11/20/06

 

Warrants issued to IPO Underwriter

 

11/17/04

 

34,014

 

TBD

 

11/17/14

 

Warrants issued in PKM Financing

 

12/01/04

 

25,000

 

1.46

 

12/01/11

 

Warrant issued to LightWave on Milestone

 

12/31/04

 

45,000

 

TBD

 

12/31/09

 

Warrants issued in Perkins Financing

 

01/13/05

 

40,000

 

TBD

 

01/13/10

 

Warrant issued in Furst Financing

 

03/03/05

 

750,000

 

0.50

 

03/03/15

 

Warrant issued in PKM Financing

 

TOTAL

 

1,406,514

 

 

 

 

 

 

 

 

Excludes shares covered by registration statement described in Schedule 3.1(m).

Excludes shares issuable pursuant to anti-dilution adjustments.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(z)

 

Debt Conversion Agreement by and between MedicalCV, Inc. and PKM Properties,
LLC.

 

Debt Conversion Agreement by and between MedicalCV, Inc. and Peter L. Hauser.

 

Letter Electing Alternative 2 pursuant to December 2004 Bridge Note Purchase
Agreement by and between MedicalCV, Inc. and Perkins Capital Management.

 

Letter Electing Alternative 2 pursuant to January 2005 Bridge Note Purchase
Agreement by and between MedicalCV, Inc. and Robert Furst Pension Plan & Trust.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(dd)

 

Lender

 

Type

 

Amount
Due ($)

 

PKM Properties, LLC

 

Letter of Credit

 

943,333

 

PKM Properties, LLC

 

Term Debt

 

1,500,000

 

Peter L. Hauser

 

Term Debt

 

1,000,000

 

Perkins and Furst

 

Convertible Notes

 

425,000

 

PKM Properties, LLC

 

Credit Agreement

 

500,000

 

PKM Properties, LLC

 

Credit Agreement (Bridge Notes)

 

500,000

 

Accrued Interest

 

(through March 31, 2005)

 

40,325

 

Total

 

 

 

4,908,658

 

 

Excludes payments due Dakota County and Dakota Electric Association.

 

--------------------------------------------------------------------------------